DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement dated 07-02-2021 is withdrawn.

Claim Objections
Claim 34 is objected to because of the following informalities:  It appears the conjunction --and-- should be inserted between lines 3 and 4, before “drying and milling” to make grammatical sense.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  It appears the conjunction --and-- should be insert between “gelling agent,” and “solvent;” to make grammatical sense.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  It appears the conjunction --and-- should be inserted between lines 3 and 4, before “drying and milling” to make grammatical sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34, 36-38 and 40-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “solvent” in lines 3, 4, and 6.  It is unclear if this/these are the same or different from “a solvent” in claim 30, line 3.  It is also unclear if each solvent in claim 31 is the same solvent or different solvents.
Claim 31 recites “the mixture of ceramic precursors” in line 5.  However claim 30 at line 2 recites “one or more ceramic precursors”, and claim 31 at line 3 recites “the one or more ceramic precursors”.  It is unclear if line 5 is limiting the claim to a plurality of ceramic precursors.  Examiner recommends that line 5 recite --the mixture of one or more ceramic precursors--.
Likewise, claim 32 recites “the mixtures of ceramic precursors” in line 2, which Examiner recommends to recite --the mixture of one or more ceramic precursors--.
Claim 34 recites the limitation "the gel point" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The specification also does not provide a clear special definition for “gel point” that would make such a property inherent.
Claim 36 recites the limitation "the gel point" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The specification also does not provide a clear special definition for “gel point” that would make such a property inherent.
Claim 38 recites “mixing” in line 2.  Claim 31 recites a step of “mixing” in line 3 and a step of “mixing” in line 5.  It is unclear if claim 38 is referring to one or the other of the “mixing”s of claim 31, or if it is referring to both.
The term “low pressure” in claim 38 is a relative term which renders the claim indefinite. The term “low pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Page 22 of the specification provides example pressures for “certain embodiments” of “about 0.1 bar about 10 bar” (sic), but it is unclear if “low pressure” is limited to the disclosed ranges.
The term “suitable amount” in claim 40, line 8, is a relative term which renders the claim indefinite. The term “suitable amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim recites a result “to obtain a ceramic formulation having a viscosity suitable for low pressure injection molding” at lines 9-10.  However that definition itself is unclear for reasons as follow below, and thus a “suitable amount” cannot be clearly determined.
Claim 40 recites the limitation "the gel point" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The specification also does not provide a clear special definition for “gel point” that would make such a property inherent.  It is noted that claims 44 and 46 also recite “the gel point” and are likewise unclear.
The term “low pressure” in claim 40 is a relative term which renders the claim indefinite. The term “low pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Page 22 of the specification provides example pressures for “certain embodiments” of “about 0.1 bar about 10 bar” (sic), but it is unclear if “low pressure” is limited to the disclosed ranges.
The term “a viscosity suitable for low pressure injection molding” in claim 41, line 10, is unclear. Firstly, as described above, the term “low pressure” is unclear.  Additionally, the specification provides example viscosities for low pressure injection molding at pages 2, 3, 7, and 17, but it is unclear if the viscosity is limited to the disclosed ranges, or otherwise how to determine if a viscosity is suitable.

Claim 41 recites “solvent” in lines 3, 4, and 6.  It is unclear if this/these are the same or different from “solvent” in claim 40, line 4.  It is also unclear if each solvent in claim 41 is the same solvent or different solvents.
Claim 41 recites “the mixture of ceramic precursors” in line 5.  However claim 40 at line 3 recites “one or more ceramic precursors”, and claim 41 at line 3 recites “the one or more ceramic precursors”.  It is unclear if line 5 is limiting the claim to a plurality of ceramic precursors.  Examiner recommends that line 5 recite --the mixture of one or more ceramic precursors--.
Likewise, claim 42 recites “the mixtures of ceramic precursors” in line 2, which Examiner recommends to recite --the mixture of one or more ceramic precursors--.
The term “low pressure” in claim 48 is a relative term which renders the claim indefinite. The term “low pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Page 22 of the specification provides example pressures for “certain embodiments” of “about 0.1 bar about 10 bar” (sic), but it is unclear if “low pressure” is limited to the disclosed ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 30-34 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behi ‘560 (US 6,146,560).
Regarding claim 30, Behi ‘560 teaches:
preparing a ceramic slurry comprising one or more ceramic precursors, a temperature sensitive gelling agent, and a solvent (column 2, lines 11-16, 29-38, and 51-53; column 3, lines 14-37)
treating the ceramic slurry under suitable conditions to obtain a dried or at least partially dried ceramic feedstock having a residual solvent content of up to about 15 wt%, based on the total weight of the ceramic feedstock (column 4, lines 50-66; column 5, lines 1-6 - wherein the disclosed range overlaps the claimed range).
Regarding claim 31, Behi ‘560 further teaches the ceramic slurry is prepared by a process comprising:
mixing the one or more ceramic precursors with solvent and heating (column 3, lines 14-31 and 35-38)
dissolving gelling agent in solvent (column 3, lines 31-33)
mixing the dissolved gelling agent with the mixture of ceramic precursors and solvent (column 3, lines 31-33).
Behi ‘560 is silent regarding separately dissolving the gelling agent in solvent before adding to the mixture of ceramic precursors and solvent.  However it has been held that any order of prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Behi ‘560 by dissolving the gelling agent in the solvent either before or after adding the gelling agent to the one or more ceramic precursors.
Regarding claim 32, Behi ‘560 further teaches the mixture of one or more ceramic precursors and solvent further includes a dispersant (column 4, lines 5-23).
Regarding claim 33, Behi ‘560 further teaches mixing a reinforcing additive with the gelling agent dissolved in solvent (“ammonium polyacrylate”, column 3, lines 20-21; “gel-strength enhancing agents”, column 4, lines 9-11).
Regarding claim 34, Behi ‘560 further teaches treating the ceramic slurry comprises:
cooling the ceramic slurry to below a gel point of the gelling agent (column 3, lines 38-40; column 4, lines 60-63)
shredding the resultant cooled ceramic gelled material (column 3, lines 38-40; column 4, lines 63-66)
drying and milling the shredded cooled ceramic gelled material (column 3, lines 38-40; column 4, lines 63-66; column 5, lines 1-4).
Regarding claim 38, Behi ‘560 further teaches the mixing is carried out in a mixing tank of a low pressure injection molding apparatus (column 1, lines 6-12; column 1, line 65-column 2, line 4; column 3, lines 14-40).
Regarding claim 39, Behi ‘560 further teaches the ceramic slurry comprises at least one of a dispersant, a reinforcing additive, and a binder other than the gelling agent (column 3, lines 14-25; column 4, lines 5-14).

Claim(s) 36-37, 40-44, and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behi ‘560 (US 6,146,560) in view of Stevenson ‘954 (US 6,776,954 B1).
Regarding claim 36, Behi ‘560 is silent regarding mixing the dried or at least partially dried ceramic feedstock with a suitable amount of an additional solvent at a temperature above a gel point of the gelling agent.  In analogous art of processing ceramic feedstocks for injection molding, Stevenson ‘954 suggests treating a ceramic slurry to obtain a dried ceramic feedstock, and then mixing the dried ceramic feedstock with a suitable amount of an additional solvent at a temperature above a gel point of the gelling agent for the benefit of simplifying storage or transport of the ceramic feedstock between production and subsequent use in a molding process (column 1 lines 6-12 and 14-24; column 1, line 66-column 2, line 8; column 2, line 61-column 3, line 2; column 3, lines 8-16, 45-52, and 60-67; column 4, lines 4-8, 27-34, and 37-56).  While Stevenson ‘954 expresses a preference for room temperature rehydration, it also expresses that rehydration can occur at temperatures above the gel point of the gelling agent of Behi ‘560 (Behi ‘560 - column 4, lines 60-63) (Stevenson ‘954 - column 3, lines 8-26; column 6, lines 32-33; Figs. 8, 9).  Also, while initial rehydration may occur at room temperature, Stevenson ‘954 suggests performing mixing of feedstock materials at temperatures above the gel point of the gelling agent (column 3, lines 35-38; column 4, lines 56-59), which may also be utilized in the mixing of the dried feedstock with additional solvent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Behi ‘560 by treating the ceramic slurry to obtain a dried ceramic feedstock, and then mixing the dried ceramic feedstock with a suitable amount of an additional solvent at a temperature above a gel point of the gelling agent for the benefit of simplifying storage or transport of the ceramic feedstock between production and subsequent use in a molding process, as suggested by Stevenson ‘954.
Regarding claim 37, Stevenson ‘954 further suggests the temperature is less than about 90°C (column 3, lines 8-16; column 6, lines 32-33).
Regarding claim 40, Behi ‘560 teaches:
preparing a ceramic slurry comprising one or more ceramic precursors, a temperature sensitive gelling agent, and solvent (column 2, lines 11-16, 29-38, and 51-53; column 3, lines 14-37)
treating the ceramic slurry under suitable conditions to obtain an at least partially dried ceramic feedstock having a residual solvent content of up to about 15 wt%, based on the total weight of the ceramic feedstock (column 4, lines 50-66; column 5, lines 1-6 - wherein the disclosed range overlaps the claimed range).
Behi ‘560 is silent regarding mixing the at least partially dried ceramic feedstock with a suitable amount of additional solvent at a temperature above a gel point of the gelling agent to obtain a ceramic formulation having a viscosity suitable for low pressure injection molding.  In analogous art of processing ceramic feedstocks for injection molding, Stevenson ‘954 suggests treating a ceramic slurry to obtain a dried ceramic feedstock, and then mixing the dried ceramic feedstock with a suitable amount of additional solvent at a temperature above a gel point of the gelling agent for the benefit of simplifying storage or transport of the ceramic feedstock between production and subsequent use in a molding process (column 1 lines 6-12 and 14-24; column 1, line 66-column 2, line 8; column 2, line 61-column 3, line 2; column 3, lines 8-16, 45-52, and 60-67; column 4, lines 4-8, 27-34, and 37-56).  While Stevenson ‘954 expresses a preference for room temperature rehydration, it also expresses that rehydration can occur at temperatures above the gel point of the gelling agent of Behi ‘560 (Behi ‘560 - column 4, lines 60-63) (Stevenson ‘954 - column 3, lines 8-26; column 6, lines 32-33; Figs. 8, 9).  Also, while initial rehydration may occur at room temperature, Stevenson ‘954 suggests performing mixing of feedstock materials at temperatures above the gel point of the gelling agent (column 3, lines 35-38; column 4, lines 56-59), which may also be utilized in the mixing of the dried feedstock with additional solvent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Behi ‘560 by treating the ceramic slurry to obtain a dried ceramic feedstock, and then mixing the dried ceramic feedstock 
Behi ‘560 teaches providing a ceramic formulation having properties suitable for low pressure injection molding (column 1, lines 6-12; column 1, line 65-column 2, line 4).  Thus in the combination of Behi ‘560 and Stevenson ‘954 as described above, it would have been obvious to make the ceramic formulation have a viscosity suitable for low pressure injection molding.
Regarding claim 41, Behi ‘560 further teaches the ceramic slurry is prepared by a process comprising:
mixing the one or more ceramic precursors with solvent and heating (column 3, lines 14-31 and 35-38)
dissolving gelling agent in solvent (column 3, lines 31-33)
mixing the dissolved gelling agent with the mixture of ceramic precursors and solvent (column 3, lines 31-33).
Behi ‘560 is silent regarding separately dissolving the gelling agent in solvent before adding to the mixture of ceramic precursors and solvent.  However it has been held that any order of mixing ingredients or of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Behi ‘560 by dissolving the gelling agent in the solvent either before or after adding the gelling agent to the one or more ceramic precursors.
Regarding claim 42, Behi ‘560 further teaches the mixture of one or more ceramic precursors and solvent further includes a dispersant (column 4, lines 5-23).
Regarding claim 43, Behi ‘560 further teaches mixing a reinforcing additive with the gelling agent dissolved in solvent (“ammonium polyacrylate”, column 3, lines 20-21; “gel-strength enhancing agents”, column 4, lines 9-11).
Regarding claim 44, Behi ‘560 further teaches treating the ceramic slurry comprises:
cooling the ceramic slurry to below a gel point of the gelling agent (column 3, lines 38-40; column 4, lines 60-63)
shredding the resultant cooled ceramic gelled material (column 3, lines 38-40; column 4, lines 63-66)
drying and milling the shredded cooled ceramic gelled material (column 3, lines 38-40; column 4, lines 63-66; column 5, lines 1-4).
Regarding claim 46, Behi ‘560 and Stevenson ‘954 suggest mixing the at least partially dried ceramic feedstock with a suitable amount of additional solvent at a temperature above a gel point of the gelling agent as described above. Stevenson ‘954 further suggests the additional solvent comprises water (column 2, line 61-column 3, line 2; column 3, lines 42, 48-52, and 60-63; column 4, lines 8-10, 27-30, 52-53).
Regarding claim 47, Stevenson ‘954 further suggests the temperature is less than about 90°C (column 3, lines 8-16; column 6, lines 32-33).
Regarding claim 48, Behi ‘560 further teaches the mixing is carried out in a mixing tank of a low pressure injection molding apparatus (column 1, lines 6-12; column 1, line 65-column 2, line 4; column 3, lines 14-40).
Regarding claim 49, Behi ‘560 further teaches the ceramic slurry comprises at least one of a dispersant, a reinforcing additive, and a binder other than the gelling agent (column 3, lines 14-25; column 4, lines 5-14).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behi ‘560 (US 6,146,560) in view of Brodkin ‘971 (US 2009/0321971 A1).

Regarding claim 35, Behi ‘560 is silent regarding treating the ceramic slurry comprising spray drying the ceramic slurry.  In analogous art of preparing ceramic feedstocks, Brodkin ‘971 suggests treating a ceramic composition including ceramic precursors and binding agents by spray drying to prepare a ceramic feedstock for subsequent molding, including injection molding, as well as low-pressure injection molding (¶ [0016], [0031], [0032], [0045], [0056]).  It is noted that Brodkin ‘971 suggests providing ceramic feedstock in variety of forms produced by a variety of methods.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Behi ‘560 by spray drying the ceramic slurry as a substitution of known treating steps for forming a ceramic feedstock for subsequent molding, as suggested by Brodkin ‘971.

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behi ‘560 (US 6,146,560) and Stevenson ‘954 (US 6,776,954 B1) in view of Brodkin ‘971 (US 2009/0321971 A1).
Regarding claim 45, Behi ‘560 is silent regarding treating the ceramic slurry comprising spray drying the ceramic slurry.  In analogous art of preparing ceramic feedstocks, Brodkin ‘971 suggests treating a ceramic composition including ceramic precursors and binding agents by spray drying to prepare a ceramic feedstock for subsequent molding, including injection molding, as well as low-pressure injection molding (¶ [0016], [0031], [0032], [0045], [0056]).  It is noted that Brodkin ‘971 suggests providing ceramic feedstock in variety of forms produced by a variety of methods.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Behi ‘560 and Stevenson ‘954 by spray drying the ceramic slurry as a substitution of known treating steps for forming a ceramic feedstock for subsequent molding, as suggested by Brodkin ‘971.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/
Primary Examiner, Art Unit 1741